*170ON MOTIONS FOR REHEARING
DELL, Judge.
Although we find no merit in the petitions for rehearing filed by appellant and appellee, appellee’s petition correctly points out that we have misquoted Article XI § 11(a) of the Declaration of Condominium. Accordingly the opinion issued by this Court on August 25, 1982 is amended to include the full text of Article XI § 11(a) and (b), as follows:
11. Collection.
(a) Interest: Application of Payments. Assessments and installments thereof paid on or before ten (10) days after the date when due shall not bear interest but all sums not paid on or before ten (10) days after the date when due shall bear interest at the rate of ten (10%) percent per annum from the date when due until paid. All payments upon account shall be applied first to interest and then the assessment payment first due. All interest collected shall be credited to the Common Expense Account.
(b) Suit. The Association at its option may enforce collection of delinquent assessments by suit at law or by foreclosure of the liens securing the assessments or by any other competent proceedings and in either event, the Association shall be entitled to recover in the same action, suit or proceedings the payments which are delinquent at the time of judgment or decree together with interest thereon at the rate of ten (10%) percent per annum and all costs incident to the collection and the action, suit or proceedings, including, without limiting the same, to reasonable attorney’s fees.
Otherwise, the opinion remains unchanged.
DOWNEY, J., and SCHWARTZ, ALAN R., Associate Judge, concur.